CODY, Justice
(dissenting).
As stated by the majority, it has been the settled rule of decision in this State that picketing by the members of a trade union was illegal except as legalized by R.S. Articles 5152, 5153, and 5154, with the limited objective of allowing striking employes who have a bona fide labor dispute with their employer over wages, hours, or working conditions, to persuade other employes to leave him, or to dissuade third persons from becoming his employes. That, however, is equivalent to holding that the common law policy of Texas, in the absence of Articles 5152, 5153, and 5154, is to forbid peaceful picketing even where there is an immediate employer-employee dispute. The Supreme Court of the United States has held that due to the guarantee of free speech contained in the United States Constitution, no State can have such a common law policy. American Federation of Labor v. Swing, 312 U.S. 321, 61 S.Ct. 568, 85 L.Ed. -. It has further held: “Members of a union might, without special statutory authorization by a state, make known the facts of a labor dispute, for freedom of speech is guaranteed by the Federal Constitution.” Senn v. Tile Layers, etc, 301 U.S. 468, 57 S.Ct. 857, 862, 81 L.Ed. 1229, 1236. And while the injunction was not sustained in Milk Drivers Union v. Meadowmoor Dairies, 312 U.S. 287, 61 S.Ct. 552, 85 L.Ed. -, the inference is that except for the unlawful manner in which the picketing was being conducted that it would have been enjoined even though there was no immediate employer-employee relationship between those picketing, and the places picketed. The fact that those picketing the sale of the Dairy Company products at Person’s (i.e., the Ice Company’s) place of business were not his employes is not decisive of their right to picket, and I dissent from the majority’s holding to that effect, and to the effect that such picketing was illegal as being against the State’s common, law policy.
The majority has also held that the picketing of the Ice Company’s place of business is illegal because the same constitutes a violation of the anti-trust laws of this State. While it does not seem to me that the picketing in this case makes out a case in conflict with the anti-trust laws of this State, I cannot agree with and must dissent from the holding that the anti-trust laws of this State make the picketing by the union of the sale by the Ice Company of the products of the Dairy Company illegal. If, as I believe, the picketing which was enjoined constituted merely an exercise of freedom of speech guaranteed against interference with by the United States Constitution, then such picketing was not illegal, and the State was without power to pass valid legislation making such picketing illegal, so long as it qualified as an exercise of freedom of speech guaranteed under the United States Constitution.
From the briefs of the parties it seems to me there is some confusion in the minds of the parties as to just what the freedom of speech is that is guaranteed by the Constitution. It is elementary that the 1st Amendment to the Federal Constitution guarantees the freedom of speech against those vested with the governmental power of the Federal Government, while the 14th Amendment guarantees freedom of speech against any interference on the part of those vested with governmental power on the part of the State Government. This guarantee against interference on the part of the Government, State or Federal, has no effect upon the rights of the individuals inter sese. It adds nothing to the common law rights of the individual, and it takes nothing away from the common law rights of the individual, i.e, inter sese. The individual must answer to another individual for injury to reputation even though it be inflicted by the written or spoken word. And every actionable fraud is perpetrated by the use of words either written, spoken or implied, and the guarantee of freedom of speech is no defense. The State notwithstanding the freedom of speech guarantee still retains its full power to protect the common law rights of the individual *836against injuries inflicted by the use of the written or spoken word. And the freedom of speech guaranteed by the Constitution affords no protection to use language to work an injury upon another, but is mere security against tyranny or oppression by the Government, State or Federal, and authorizes no oppression by one individual on another. It is true that an individual may, in seeking to serve his legitimate ends by the use of language, incidentally injure the business of another who has conflicting interest. But the injuries so resulting in such case are darpnum absque injuria.
The fact that the picketing by the union of the sale of the Dairy Company’s products by the Ice Company resulted in damages to the business of the Ice Company is not decisive. It was the common law right of the Ice Company to be free of malicious and wanton interference, disturbance, and annoyance in conducting said business. But should loss or disturbance come to such business “as a result of competition, or the exercise of like rights by others, it is damnum absque injuria, unless some superior right, by contract or otherwise, is interfered with. But if it come from the merely wanton or malicious acts of others, without the justification of competition or the service of any interest or lawful purpose, it then stands upon a different footing.” Delz v. Winfree, 80 Tex. 400, 404, 405, 16 S.W. 111, 112, 26 Am.St.Rep. 755. Therefore, if in picketing the sale of the Dairy Company’s products at the Ice Com* pany’s place of business the members of the Union were serving an end and purpose of their own which was legitimate, they were not wantonly interfering with the rights of the Ice- Company, and the State, acting through the courts, was without jurisdiction or power to interdict the use by the Union of language which not unfairly publicized the connection between the labor dispute and dairy products being sold by the Ice Company. Where an individual uses language which he has a common law right to use at the time and place he uses it because it serves a lawful purpose of his own, such common law right is the freedom of speech guaranteed against State interference by the 14th Amendment.
In this case the interests of the members of the Union, the former employees of the Dairy Company, came into conflict with those of the Dairy Company and a dispute arose. The Union undoubtedly had the right to publicize this dispute and to picket the plant of the Dairy Company to do so. It is a matter of common knowledge that milk is generally distributed either by delivery at the door of the consumer or by the consumer buying it at the grocery store. When the Dairy Company placed its products with the Ice Company, these products remained articles of commerce. And to the extent that the Ice Company dealt in the Dairy Company’s products, the Ice Company was supporting interests which were conflicting with that of the Union. Furthermore, to the extent that the Ice Company dealt in the products of the Dairy Company, it was engaged in the same industry as was the Dairy Company. “The interdependence * * * of all engaged in the same industry has become a commonplace. [Authority] The right of free communication cannot therefore be mutilated by denying it to workers, in a dispute with an employer, even though they are not in his own employ. Communication * * * . of the facts of a dispute, deemed by them to be relevant to their interests, can no more be barred because of concern for the economic interests against which they are seeking to enlist public opinion than could the utterance protected in Thornhill’s case.” The Swing case, supra [312 U.S. 321, 61 S.Ct. 570, 85 L.Ed. -].
It follows from the quoted holding that, to the extent that the Ice Company made sales of the products of the Dairy Company, the Union had the right to picket such sales. While the holding in the Swing-case is here controlling, the facts in the Swing case as to conflicting interests of the parties is not as closely in point as those of the Meadowmoor case, supra. In the Meadowmoor case milk was sold by the dairies to “vendors” operating their own trucks and who resold to retailers. The vendors departed from standards which the Union had achieved for its members as dairy employes. The Union, in order to compel observance of established standards, took action against dairies using the vendor system. The Meadowmoor Dairies brought suit against the Union to stop interference with the distribution of its products. The Supreme Court did not hold that the end sought by the Union was not a legitimate one; by implication it held that such end was a legitimate one, and that the means used to accomplish such end was lawful, but that the manner in which such means were used was illegal.
*837Had the Union undertaken to picket against the business of the Ice Company generally, this would have constituted a wanton interference with the Ice Company’s business. The sales made by the Ice Company of articles other than the products of the Dairy Company with which the Union had a dispute, constituted no assistance to the Dairy Company in its dispute with the Union, and in making such sales the Ice Company would not be acting in competition with the discharged employees. In other words, the interference here caused by the picketing was limited to the accomplishment of a legitimate end, by lawful means in a lawful manner. Such picketing (of the Ice Company’s sales of the Dairy Company’s products) was no more a violation of the antitrust laws of the State than was the picketing of the Dairy Company’s plant. While the majority has held by inference that the picketing of the Dairy Company’s plant would constitute a violation of the State anti-trust laws except for the authorization conferred by Articles 5152, 5153, and 5154, the Supreme Court has held, as pointed out above, that the Union would have a right to peacefully picket such plant without such authorization. If it be not against the anti-trust laws to picket the sale of the Dairy Company’s products at its own plant (absent the articles 5152, 5153 and 5154), I fail to see how it can be against the anti-trust laws to picket the sale of the Dairy Company’s products at the Ice Company’s place of business. The guarantee of freedom of speech prevents the State from enacting laws, anti-trust or otherwise, which would take from an individual a right guaranteed him by the Constitution.
While we are bound by the decisions of the Supreme Court of the United States as to what the law is in applying the 14th Amendment, we are not bound by any exposition of Constitutional history to which it gives currency, which we may think erroneous. In the Meadowmoor case it imputes .the paternity of the Bill of Rights to the Enlightenment, that is 18th Century French Philosophy. The spirit and aims of the Bill of Rights (i.e., security against tyranny) derive from the “fundamental laws of England.” The English Bill of Rights wrote the declaration of the rights and liberties of Englishmen into the muniment of title by which the king holds his crown, long before we ceased being English subjects; from the English conception of “fundamental laws” securing the liberties of the individual was derived the American conception of fundamental law, of a Law that is superior to the will of those in whom is vested power of government, i.e., Constitutional Law.
“But the ‘Whig Oligarchy’ (i.e., the ‘great Whig Families’), was submissive to the rule of law, and the English laws gave to the Executive no power to suppress speech or writing that attacked the Government. Unless the Law Court found a critic of Government guilty of Sedition, Ministers could do nothing to silence him. The Law Court not the Government, decided what was libel, blasphemy or sedition. And the Judges were independent of the Executive, and the Juries were often hostile.
“This highly civilized conception of law as a power superior to the will of the rulers was strong among the Eighteenth Century English. The Law of England had triumphed in the great battle with the Stuart Kings; the idea of the rule of law —as propounded by Coke and Seldon — had been victorious on the field of Naseby; had been muddled away by the quarrels and outraged by the violence of its Puritan Champions; had been restored in 1660, imperilled in the later years of Charles II, destroyed by James II, but had finally triumphed at the Revolution. The King had then been made definitely subject to the law. The prerogative that claimed to be above the law had been killed dead. The Whig Oligarchy, after 1714, made use of the powers of the Crown as defined by the Revolution of 1688. But those powers so defined were closely limited. The irremovable Judges could no more be removed by the Whig nobles than by the King.” England Under Queen Anne, “The Peace and the Protestant Succession”, pages 320 and 321, by G. M. Trevelyan.
It follows from these conclusions that it is my opinion the temporary injunction so granted by the trial court against the Union should be in all things vacated, set aside and annulled, and therefore I must respectfully dissent from the opinion of the majority. The informal expression of my dissent, as indicated at the time it was made, will be withdrawn.